DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "introducing catheters" in line 4, and later recites “the catheter” in line 8. It is unclear if the term “the catheter” refer to a particular catheter or to all the catheters previously recited. 
Claim 1 recites the limitation “optionally moving” in line 11. It is unclear if this step is being required. 
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1-4, 8-14, and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Pub. No. US 2012/0265198 A1 to Crow et al. (hereinafter referred to as “Crow”).
Referring to claim 1, Crow discloses a method of mapping renal nerves for ablative procedures to treat disease caused by systemic renal nerve hyperactivity (e.g. paragraph [0029] states that the apparatuses and methods of Crow are directed for treating hypertension), comprising the steps: introducing catheters that perform stimulatory and ablative processes into renal artery (e.g. Fig. 5, paragraphs [0063-0064] disclose a catheter 200 with arrangement for stimulation and ablation being introduced into renal artery 12) , measuring indicia of disease before site-specific electrical stimulation to obtain baseline measurements; introducing electrical current through the catheter in a site-specific manner to portions of the renal artery lumen in order to stimulate underlying renal nerves; optionally moving the catheter tip of the catheters according to a specified protocol in order to make contact with desired portions of the renal artery lumen; measuring indicia of disease after each site-specific electrical stimulation and recording changes over baseline; and correlating changes in disease indicia with the portions of the renal artery lumen which were stimulated to produce said changes, thereby mapping specific locations of renal nerves underlying the renal artery lumen  (e.g. paragraphs [0022-0023, 0064-0067] states that the method comprises deliver a stimulation agent selectively to each of a multiplicity of renal artery sites for purposes of eliciting a physiologic response from the patient, by including one or more sensors on the catheter or another device to measure the patient’s change in sympathetic signals, chemical or electrical, blood pressure, pulse, respiratory, vascular or muscle tone, cardiac electrical activity, to identify the renal artery sites that are considered target sites for ablation). The Examiner submits that while Crow did not specifically states that measurement was made to establish a baseline measurement before the electrical stimulation, it would have been obvious for one with ordinary skills 
Referring to claim 2, Crow further teaches the limitation wherein the catheters that perform stimulatory and ablative processes are ablative catheters currently in use to treat cardiac arrhythmias (e.g. Fig. 5 and paragraph [0063] show a catheter 200 is a typical catheter with means for delivering electrical stimulation. The Examiner submits that such catheter are commonly used to treat cardiac arrhythmias). 
Referring to claims 3 and 4, Crow further teaches the limitation wherein the indicia of disease measured comprise indicia or hypertension, indicia of diabetes, or indicia of congestive heart failure. The indicia of hypertension comprises systolic or diastolic blood pressure, mean arterial pressure, heart rate, muscular sympathetic activity, and urine output (e.g. paragraph [0065] states that the physiologic response that can be sensed includes blood pressure, changes in sympathetic signals, chemical or electrical changes, blood pressure, pulse or respiratory changes, autonomic gastrointestinal activity, cardiac electrical activity). 
Referring to claim 8, Crow states that the electrical stimulation delivered by the catheter is used for identifying target sites of the renal artery sites for ablation, which is the same intended purpose as the catheter of the pending application. It would have been obvious to one of ordinary skill in the art at 
Referring to claim 9, Crow discloses the method of ablating renal nerves comprising the steps of: applying the mapping method of claim 1 to map renal nerves and applying radio frequency energy through the catheter to site specific portions of the renal artery lumen to ablate the mapped renal nerves (e.g. paragraphs [0023, 0066-0068] states that after identifying which of the multiplicity of renal artery sites are considered target sites, the ablation unit 225 deliver an ablative agent to the target renal artery sites via ablation arrangement 215, which may utilize radiofrequency electrodes.
Referring to claim 10, Crow discloses a method for mapping and ablating renal nerves to treat disease caused by systemic renal nerve hyperactivity, comprising the steps of: introducing a catheter into the renal architecture at a desired location where it remains stationary, keeping the catheter stationary while electrical current is introduced through individual electrodes of the catheter and while indicia of disease are measured to perform renal nerve mapping according to the method of claim 1, and keeping the catheter stationary while radiofrequency energy is introduced through individual electrodes of the catheter to ablate the mapped renal nerves (see rejection of claims 1 and 9 above. In addition, paragraphs [0018-0020] states that the catheter comprises multiple independent electrodes, each electrode may be energized one at a time or in predetermined combination to detect whether there is sufficient nerve response to indicate that target nerves are in the vicinity of that particular electrode).
Referring to claims 11-12, Crow discloses the catheter for performing the mapping functions of claim 1 wherein the catheter comprises catheter tip possessing electrodes that lie proximal to the arterial lumen (e.g. Figs. 6-9 illustrate the catheters with electrodes configured for detecting/deliver stimulation and ablation), and wherein the electrodes can deliver both a direct and alternating current as well as radiofrequency energy (paragraphs [0018-0019] states that the catheter comprises multiple 
Referring to claim 13, Crow states that the electrodes may be activated independently of one another or in any combination (e.g. paragraphs [0018-0020] states that the catheter comprises multiple independent electrodes, each electrode may be energized one at a time or in predetermined combination to detect whether there is sufficient nerve response to indicate that target nerves are in the vicinity of that particular electrode). 
Referring to claim 14, Crow states that the catheter have a length sufficient to access a patient’s renal artery (e.g. paragraphs [0063]), which is the same intended use as the catheter of the pending application. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to satisfy the requirements of claim 14 regarding the length of the catheter to be 1.0-1.5m, and the catheter tip to be 2.0-6.0 cm in length and 2.0mm to 10.0mm in diameter, since satisfying the operational and/or regulatory requirements of a particular application would have flown naturally to one of ordinary skill in the art.
Referring to claims 17 and 18, Crow further teaches the limitation wherein the catheter tip comprises a balloon (e.g. paragraph [0063] states that the catheter includes an expandable support structure that may include a balloon structure) around which is wrapped an umbrella component, wherein spaced along the length of the umbrella component are electrodes, and the umbrella component is either open ended or close-ended (Figs. 6-7 shows the an electrode array structure that is a self-expanding basket structures that is transformable between a low-profile configuration and deployed configuration. The Examiner consider said basket structures as the claimed umbrella component).
Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Pub. No. US 2012/0265198 A1 to Crow et al. (hereinafter referred to as .
Referring to claim 15, Crow discloses the catheter of claim 11 as discussed above, but failed to teach the limitation wherein the shape of the catheter tip is either a single helix or a double helix, wherein the coil of the helix is either round or flat in shape and the electrodes are spaced along the length of the coil, wherein said electrodes may be round in shape if the coil Is round or flat in shape if the coil is flat in shape. This limitation is taught by Oral, which discloses catheters for performing ablation procedures. The ablation catheter comprises a catheter body and a two-dimensional (flat) electrode array comprises a plurality of electrode elements distributed laterally with respect to the catheter body. The catheter comprises an elongate member that may be in the form of a spiral or helical configuration, the electrode elements may comprise helically coiled structures formed over an elongate member which forms the support structure (e.g. paragraphs [0028-0029]). 
Referring to claim 16, Crow and Oral disclose the catheter of claim 15 as discussed above. As for the limitation requiring the electrodes are evenly spaced along the length of the helix  90o or 120o from each other, Oral stated that the electrode elements are preferably distributed in a generally uniform manner over the area of the electrode array (e.g. paragraph [0025]). It would have been an obvious matter of design choice to arrange the electrodes 90o or 120o from each other, since the applicant has not disclosed that such feature would solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the electrode arrangement taught by Oral.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application US 20030216792 A1 to Levin, which discloses a method and apparatus for treatment of heart failure, hypertension and renal failure by stimulating the renal nerve. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792